Citation Nr: 9924140	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for gastritis.  

5.  Entitlement to service connection for an allergic 
reaction to peanuts.  

6.  Entitlement to service connection for loss of the sense 
of smell.  

7.  Entitlement to service connection for depression.  

8.  Entitlement to service connection for anxiety.  

9.  Entitlement to service connection for low white blood 
cell (WBC) count.  

10.  Entitlement to a disability rating greater than 10 
percent for degenerative changes of the cervical spine.

11.  Entitlement to a compensable disability rating for 
fractured right fourth and fifth fingers.    

12.  Entitlement to a compensable disability rating for 
residuals of a nasal fracture and rhinoplasty.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims folder was subsequently 
transferred to the RO in Manchester, New Hampshire.  

In a June 1998 rating decision, the RO granted service 
connection for a right knee scar.  The Board notes that, 
during the March 1999 hearing, the veteran expressed 
disagreement with that rating.  The matter is referred to the 
RO for proper action.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed bilateral hearing loss disability and the 
veteran's period of active military service or some incident 
thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active military 
service or some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
the claimed left knee disorder and the veteran's period of 
active military service, some incident thereof, or any 
service-connected disability.    

5.  There is no competent medical evidence of a nexus between 
the claimed gastritis and the veteran's period of active 
military service or some incident thereof.  

6.  There is no competent medical evidence of a nexus between 
the claimed increase in the allergic reaction occurred in 
service and the current status of the veteran's allergic 
reaction to peanuts.  

7.  There is no competent medical evidence of a nexus between 
the veteran's loss of the sense of smell and his period of 
active military service or some incident thereof.    

8.  There is no competent medical evidence of a nexus between 
the claimed depression and the veteran's period of active 
military service or some incident thereof.  

9.  There is no competent medical evidence of a nexus between 
the claimed anxiety and the veteran's period of active 
military service or some incident thereof.  

10.  There is no competent medical evidence of a nexus 
between the claimed disability the veteran may have 
associated with low WBC count and his period of active 
military service or some incident thereof.  

11.  The veteran's cervical spine disability is shown by X-
ray evidence of mild spondylitis, objective evidence of 
minimal limitation of lateral flexion and rotation without 
pain or spasm, and subjective complaints of daily pain, 
occasional spasm, and occasional painful motion.   

12.  There is no evidence of ankylosis or any limitation of 
motion of the right fourth and fifth fingers.  The veteran 
reports having right hand cramps, numbness in the two 
fingers, occasional stiffness, and some fatigability.  The 
June 1998 VA examination report reveals reduced grip strength 
on the right.  The veteran is right handed.        

13.  The veteran suffers from 50 percent obstruction of the 
right nasal passage only.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).    

3.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).    

4.  The veteran's claim of entitlement to service connection 
for gastritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).      

5.  The veteran's claim of entitlement to service connection 
for an allergic reaction to peanuts is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).   

6.  The veteran's claim of entitlement to service connection 
for loss of the sense of smell is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

7.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  

8.  The veteran's claim of entitlement to service connection 
for anxiety is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  

9.  The veteran's claim of entitlement to service connection 
for low WBC count is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

10.  The criteria for a disability rating greater than 10 
percent disability rating for degenerative changes of the 
cervical spine have not been met.   38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5290 (1998).  

11.  The criteria for a 10 percent disability rating for 
fractured right fourth and fifth fingers have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5223 
(1998).  

12.  The criteria for a compensable disability rating for 
residuals of a nasal fracture and rhinoplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6502 (1998); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The audiological evaluation performed during the veteran's 
September 1968 enlistment examination revealed pure tone 
thresholds, in decibels (dB), of 0 in both ears in the tested 
frequencies of 500, 1000, 2000, and 4000 Hertz (Hz).  No 
relevant physical or psychiatric abnormalities were found on 
examination.  On the accompanying report of medical history, 
the examiner indicated that the veteran was affected by 
allergies and possible tetanus reaction and that he had a 
history of asthma at age 13. 

The audiological examination performed during the June 1969 
examination revealed pure tone thresholds of 20 dB or less in 
all tested frequencies, except for a 25 dB threshold at 6000 
Hertz (Hz) in the left ear.  Examiner's notes referred to the 
veteran's allergic reaction to horse serum in 1964, with none 
taken since.  According to an attached psychiatric 
consultation, the veteran reported a history of a two-month 
period of anxiety and fear of school during the sixth grade 
associated with appearing before groups.  He had no emotional 
symptoms in his adult life and had performed well in active 
duty.  Mental status examination showed no evidence of mental 
illness.  The diagnosis was no mental illness, adjustment 
reaction of childhood by history, completely resolved.  

A November 1971 audiological evaluation revealed pure tone 
thresholds of 20 dB or less in all tested frequencies.  The 
examiner's notes indicated that the veteran had been treated 
by allergist for two years during adolescence.  He was given 
hyposensitization (sic) and had been asymptomatic for past 
eight years.  In May 1972, the veteran complained of two days 
of diarrhea, with no vomiting or bleeding.  A November 1974 
reference audiogram revealed pure tone thresholds of 20 dB or 
less in all tested frequencies, except for a 35 dB threshold 
at 6000Hz on the left.  The report indicated that the veteran 
was assigned to duty involving noise from communications 
equipment in September 1969 and had been issued earplugs.  An 
audiological evaluation performed in February 1975 revealed 
pure tone thresholds of 15 dB or less in all tested 
frequencies, except for a 25 dB threshold at 500 Hz in the 
right ear.  Examiner's notes stated that the veteran had a 
childhood ulcer condition, which had been treated with 
medications and psychiatric care with good results.  

A June 1976 audiological evaluation revealed pure tone 
thresholds of 10 dB or less in all tested frequencies.  It 
was noted that the veteran was found medically acceptable 
with an indefinite waiver for history of duodenal ulcer, 
healed.  On the accompanying report of medical history, notes 
referred to intestinal trouble and ulcer during childhood in 
1959 with no further recurrence, as well as nervous trouble 
related to the ulcer.  Private hospital records dated in July 
1976 showed a trip to the emergency room for an unspecified 
allergic reaction.  A September 1976 consultation report 
addressed the veteran's prior history of ulcer.  Notes 
indicated that records from the family's physician showed 
that the veteran indeed was diagnosed with and treated for a 
duodenal ulcer in March 1960.  He had no recurrence of 
abdominal pain, nausea, or vomiting.   

In April 1977, the veteran complained of left knee problems 
after jogging.  He related that he was allergic to peanut 
oil.  The left knee was normal except for crepitus.  The 
assessment was soft tissue injury.  Several days later, the 
veteran still had some pain, but wanted to try running.  
Notes dated in September 1977 related that the veteran had 
had a reaction to peanuts and was given a shot of 
epinephrine.  In October 1977, the veteran complained of 
indigestion.  A history of ulcer was noted.  He was 
prescribed Donnatal and Gelusil.  

In August 1979, the veteran presented with loose stool, 
abdominal cramps, and explosive watery diarrhea.  There was 
no blood in stool, nausea or vomiting.  Examination revealed 
increased bowel sounds and tenderness in the right and left 
lower abdominal quadrants.  The diagnosis was enteritis.  The 
veteran returned in December 1979 with complaints of diarrhea 
and vomiting.  The assessment was viral gastroenteritis.  

A January 1980 audiological evaluation revealed pure tone 
thresholds of 10 dB or less in all tested frequencies.  An 
annual reference audiogram performed in January 1981 revealed 
pure tone thresholds of 10 dB or less in all tested 
frequencies, except for a threshold level of 35 dB at 6000 Hz 
in the left ear.  Notes indicated that the veteran's primary 
noise exposure was in the shops.  Earplugs were reissued.  

In June 1981, the veteran complained of indigestion.  
Examination was negative.  The impression was viral syndrome.  
He returned about one week in June 1981, complaining of gas 
and epigastric pain for two weeks.  Examination revealed mild 
epigastric tenderness.  The diagnosis was gastritis.  The 
veteran presented in May 1982, reporting diarrhea for one 
day.  He had eaten fresh shrimp the day before.  Notes dated 
in August 1985 revealed that the veteran felt a pop in the 
left knee when getting up.  He had pain with flexion.  
Examination was negative for swelling or instability.  There 
was pain over the medial collateral ligament area with 
flexion.  The impression was old strain of the medial 
collateral ligament.  

In November 1987, the veteran reported a one-day history of 
epigastric burning and gnawing pain that occasionally 
radiated to the mid back.  The sensation increased with food, 
but was helped by Maalox.  He had no nausea or vomiting.  
Notes indicated a history of similar symptoms, as well as a 
history of ulcer.  Examination revealed diffuse epigastric 
tenderness.  The impression was rule out peptic ulcer 
disease, probably psychophysiologic gastrointestinal 
symptoms.  Several days later, the veteran felt much better.  
An upper gastrointestinal series was within normal limits.  
The impression was resolved psychophysiologic 
gastrointestinal reaction.  

The veteran underwent a retirement physical in October 1988.  
No relevant physical or psychiatric abnormalities were noted.  
The audiological evaluation revealed pure tone thresholds of 
15 dB or less in all tested frequencies.  On the accompanying 
report of medical history, the veteran reported hearing loss, 
frequent indigestion, intestinal trouble, and nervous 
trouble.  Examiner's notes reported the veteran's allergic 
reaction to peanut oil manifested by asthma, welling, hives, 
and vomiting.  The veteran reported hearing loss secondary to 
ground radio duty for 10 years, though previous and current 
examinations were within normal limits.  It was also noted 
that gastritis was diagnosed in 1978.  It was manifested by 
indigestion-like symptoms treated with antacids and diet and 
recurred with missed meals or elevated stress.  The last 
episode occurred in September 1988.   

In September 1996, the veteran submitted his original 
application for disability compensation.  In connection with 
his claim, he was afforded a series of VA examinations in 
October 1996.  During the general medical examination, he 
reported a problem termed gastritis, manifested by epigastric 
and lower retrosternal distress if he did not eat properly or 
was under stress.  Medications had not been particularly 
helpful.  X-ray studies had been negative.  The veteran 
stated that he had an anaphylactic reaction to peanuts that 
usually required epinephrine for control.  The problem was 
ongoing since childhood.  He also related that he had lost 
his sense of smell to some extent due to chemical exposure in 
1969.  The veteran fractured the right fourth and fifth 
metacarpals.  They healed satisfactorily and there was no 
deformity or loss of motion.  The veteran explained that he 
was discovered to have a low white blood cell count in 1975.  
However, there was no evidence of any hematologic problems. 
Finally, he explained that he had seen a psychiatrist for 
some problems.  Other problems included decreased hearing and 
intermittent tinnitus.  Physical examination revealed no loss 
of motion or deformity of the right hand.  The impression 
included question mild hearing loss and mild intermittent 
tinnitus, functional gastrointestinal symptoms, allergy to 
peanuts with anaphylactic reaction, loss of sense of smell, 
previous fracture of the right hand with no deformity, and 
question mild leukopenia, probably of no consequence.  
Laboratory tests showed WBC count within normal limits.  

During the October 1996 VA audiology examination, the veteran 
reported more than 20 years of noise exposure in service with 
an inconsistent use of hearing protection devices.  
Audiological evaluation revealed pure tone thresholds, in dB, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
20
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner commented that the veteran's hearing was within 
normal limits bilaterally.  The veteran also related that he 
had tinnitus that began in the mid 1970s.  It was always 
associated with noise exposure.  He characterized the 
tinnitus as mild and bilateral.   

Finally, during the October 1996 VA psychiatric examination, 
the veteran reported that he suffered from depression both 
during and after service as a result of marital difficulties 
and family issues.  He was involved in family therapy in 
service, but did not want to deal with any personal problems 
for fear of jeopardizing his career.  The veteran described 
himself as an obsessive-compulsive type and a workaholic.  He 
was unemployed for three years after his retirement from 
service.  He had not received any psychiatric treatment and 
had not taken any medication.  The veteran was currently 
divorced, though he maintained contact with his children.  He 
had been involved in a personal relationship for one year.  
They had problems, however, and were in counseling together.  
Mental status examination showed no evidence of depression, 
anxiety, thought disorder, or psychotic process.  The 
examiner offered no Axis I diagnosis, but opined that the 
veteran's primary problem was probably related to an 
obsessive-compulsive personality disorder.  

In a March 1997 rating decision, the RO established service 
connection for residuals of a nasal fracture, fractures of 
the right fourth and fifth fingers, and degenerative changes 
of the cervical spine.  The RO awarded a noncompensable 
rating for each disability.  The RO denied service connection 
for all other claimed disorders.  The veteran timely appealed 
each determination.  

In his April 1997 notice of disagreement, the veteran 
indicated that he had been an emergency VA patient in 
September 1996 after exposure to peanuts.  In the September 
1997 substantive appeal, the veteran related that his mental 
health problems were causing increasing difficulties with 
employment and family life.  He had divorced.  

The RO obtained the veteran's VA outpatient medical records.  
In September 1996, he presented after unknowingly eaten 
something containing peanuts.  He had a history of 
anaphylactic reaction to peanuts.  He took Benadryl upon 
onset of airway constriction.  He also complained of 
generalized itchiness.  The veteran was treated with 
epinephrine.  

In June 1998, the veteran was afforded a VA general medical 
examination.  In the mid 1980s, he developed cervical spine 
discomfort.  He did not seek treatment from military medical 
personnel, but went to a chiropractor, which helped.  The 
veteran denied any current cervical pain, but had occasional 
cervical spine weakness and stiffness.  Flare-ups were caused 
by emotional tension.  With respect to the broken right 
fingers, the veteran currently had no pain, but complained of 
cramps, occasional stiffness, some fatigability, and lack of 
endurance.  Flare-ups caused loss of most function of the 
hand.  He treated the hand with rest.  Regarding the 
residuals of the nasal fracture, the veteran related that 
there was usually no obstruction, though he had occasional 
headaches.  He thought that any current obstruction could be 
related to allergies.  Finally, the veteran reported a 
history of anaphylaxis to peanut oil and considerable 
depression.  The examiner noted that the veteran was right 
handed.  Examination of the nose revealed 50 percent 
obstruction in the right nostril and a normal left nostril.  
The veteran had no painful motion of the cervical spine and 
no spasm.  Forward flexion was to 30 degrees, backward 
extension was to 30 degrees, lateral flexion was to 30 
degrees bilaterally, and rotation was to 45 degrees 
bilaterally.  Examination of the right hand showed normal 
motion with the ability to approximate the transverse fold.  
There was some reduction in grip strength as compared to the 
left hand.  In addition, the examiner noted that presence of 
a psoriatic-like eruption on the right hand, right elbow, and 
left hand.  There were no abdominal abnormalities.  
Laboratory tests revealed that the rheumatoid factor, the 
sedimentation rate, and the WBC count all were within normal 
limits.  X-rays of the nasal bone showed mild deviation of 
the septum to the right.  Cervical spine films revealed mild 
cervical spondylitis centered about C4-5 with only minor 
narrowing of the neural foramina.  X-rays of the right hand 
showed mild deformity secondary to healed remote fracture of 
the head of the fifth metacarpal.  The diagnosis was 
degenerative joint disease of the cervical spine with mild 
spondylitis at C4-5, old fracture of the right fourth and 
fifth metacarpals, status post rhinoplasty nares with septum 
deviated to the right, psoriasis as described, and peanut 
allergy.  

The veteran testified before a member of the Board in March 
1999.  With respect to the cervical spine disability, he 
stated that he had daily pain, characterized as moderate to 
severe, as well as occasional muscle spasm.  Though he had 
full neck movement, movement caused pain if he was under 
stress.  He took over-the-counter medications.  Regarding the 
right fingers, he currently worked with computers, which 
involved using his hands.  Symptoms included hand cramps and 
numbness in the two fingers.  The cramps occurred about twice 
a week and lasted for 15 to 20 minutes.  He had been told 
that he had psoriatic arthritis, but he was receiving 
treatment only for the associated skin disorder.  Regarding 
the nasal fracture, the veteran testified that he had a nasal 
obstruction that was not corrected by surgery in service.  He 
had 50 percent blockage in one nostril.  The other nostril 
seemed to be clear.  

The veteran's testimony then addressed the service connection 
issues.  Concerning the claimed loss of sense of smell, he 
related that he worked with a lot of chemicals in service.  
No physician ever told him that exposure to chemicals caused 
loss of the sense of smell.  As a child, he experienced an 
allergic reaction to peanuts.  During service, he required 
emergency treatment once or twice a year.  He saw a 
specialist who told him that his continued exposure to 
peanuts heightened his sensitivity to them.  With respect to 
the gastritis claim, the veteran related that he suffered 
gastrointestinal problems in service, beginning from 1977 to 
1981, occurring when he did not eat on a regular basis or 
when he was under emotional stress.  Symptoms included 
abdominal cramps.  Since service, he occasionally saw a 
family doctor, who told him to stay away from antacids and 
similar medications and to drink carbonated fluids.  He 
admitted that he experienced stomach discomfort related to 
childhood experiences.  Regarding his hearing loss claim, the 
veteran testified that he was exposed to acoustic trauma in 
service, such as noise from electronic equipment and 
aircraft.  He first noted hearing loss in 1975.  The veteran 
also experienced tinnitus with the noise exposure.  He had a 
recent audiological examination and was told there was no way 
to test for tinnitus.  Additional testing had been 
recommended to evaluate his hearing problems.  The veteran 
stated that he injured his left knee in service, he thought 
as a result of trying to compensate for right knee problems.  
He could not recall any specific treatment for the left knee, 
though he thought the knee had been bandaged.  With respect 
to his psychiatric claims, the veteran explained that he had 
a top-secret occupation in service and that he felt that 
seeking psychiatric help would jeopardize his military 
career.  He did seek marital counseling in service.  He first 
noticed problems with anxiety and depression in 1979 or 1980 
associated with treatment by a domineering commander.  He 
began to seek help more than one year ago.  Finally, the 
veteran asserted that he had a low WBC count, which he 
attributed to a disease he may have picked up in Thailand in 
1974.  He explained that he had been having problems with 
urination after his experience in Thailand.  The base clinic 
found that he had a low WBC count.  It particularly was a 
problem in 1978 or 1979 when he had mononucleosis.  No one 
ever told him that he had a current disability due to a low 
WBC count in service.  

During the hearing, the veteran submitted a statement from 
Ronald R. Lanzara, Sr., D.C.  He had treated the veteran 
since May 1991.  Treatment consisted of spinal adjustments 
about five or six times a year, as well as home care, 
including over-the-counter pain medications, rest, cervical 
pillows, and physical stretching to relieve muscular stress.  
It was Dr. Lanzara's opinion that the veteran suffered from a 
chronic cervical spinal vertebral subluxation with weakness 
of the paravertebral ligamentous structures.  He could 
anticipate future recurrence of symptoms. 

During the hearing, the veteran described additional evidence 
that he wanted considered for his claims for hearing loss, 
the allergic reaction to peanuts, and depression and anxiety.  
Pursuant to his request, the record was held open for 60 days 
following the hearing to allow the veteran to submit this 
evidence to the Board.  However, the Board did not receive 
any additional evidence from the veteran or his 
representative after the hearing.  


Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record currently has a disorder and that the 
disorder was chronic in service or that there was continuity 
of symptomatology of the disorder after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).    

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

Bilateral Hearing Loss

Audiometric testing measures threshold hearing levels, in dB, 
over a range of frequencies, in Hz.  The threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

In this case, the current VA audiological examination fails 
to reveal hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  A claim is not well grounded if there is 
no current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
If there is no hearing loss disability, there necessarily can 
be no competent medical evidence of a nexus between the 
disability and service.  Epps, 126 F.3d at 1468.  

The Board notes that, during the March 1999 hearing, the 
veteran stated that he had recently undergone additional 
audiological evaluation and that he would submit copies of 
the reports.  The record was held open for receipt of these 
records.  However, the Board has not received any such 
evidence from the veteran or his representative.  

Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus.  He asserts that he began experiencing tinnitus in 
service as a result of noise exposure.  The Board presumes 
the truthfulness of such assertions at this stage of the 
adjudication.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75.  However, the claim is not well grounded because 
there is no competent medical evidence of a nexus between the 
tinnitus and the veteran's period of service or some incident 
of service.  Specifically, the October 1996 audiology 
examiner recorded the veteran's complaints of tinnitus and 
his claimed history of noise exposure.  However, the examiner 
offered no opinion as to any relationship between them.  
Tinnitus may be caused by a number factors.  Whether tinnitus 
is related to noise exposure is a determination to be made by 
a trained medical professional.  The veteran, a lay person, 
is not competent to offer an opinion as to the etiology of 
the claimed tinnitus.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.    

Left Knee Disorder

The veteran's claim for service connection for a left knee 
disorder is not well grounded.  Again, a well grounded claim 
requires medical evidence of a current disability.  Epps, 126 
F.3d at 1468; Brammer, 3 Vet. App. at 225.  However, the 
October 1996 and June 1998 VA examinations are negative for 
subjective complaints or physical findings concerning the 
left knee.  Moreover, there is no medical evidence 
establishing a relationship between any left knee disorder 
and service.  In addition, the veteran testified that he 
believed he had left knee problems from compensating for 
right knee problems.  He is currently service-connected for a 
right knee scar.  However, there is no medical evidence to 
suggest that the veteran suffers from any left knee disorder 
as proximately due to or as the result of the service-
connected right knee scar.  As discussed above, the veteran's 
personal lay opinion as to the status or etiology of any 
claimed left knee disorder is not competent medical evidence 
for purposes of establishing a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Gastritis

Service medical records reflect a variety of gastrointestinal 
complaints in service.  However, the October 1996 examination 
report reveals a diagnosis of functional gastrointestinal 
symptoms.  There is no diagnosis of gastritis.  Moreover, the 
examiner did not in any way relate the functional 
gastrointestinal symptoms to the veteran's active military 
service.  The June 1998 VA examination is negative for 
complaints or findings related to the claim for gastritis.  
Therefore, lacking medical evidence of a current disability 
related to service, the gastritis claim is not well grounded.  
Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 225.  As a 
lay person, the veteran is not competent to offer his opinion 
as to whether he is properly diagnosed as having gastritis or 
whether the gastritis is related to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Allergic Reaction to Peanuts

The veteran concedes that his allergic reaction to peanuts 
has existed since childhood, but suggests that the reaction 
worsened in service.  When a disorder exists prior to 
service, service connection may only be established if there 
is an increase in disability during service not specifically 
attributable to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See 38 C.F.R. § 
3.380 (addressing the adjudication of claims for disease of 
allergic etiology).  

The Board finds that the veteran's claim is not well 
grounded.  The veteran testified in March 1999 that a 
specialist told him that continued exposure to peanuts had 
heightened his sensitivity to them.  However, to the extent 
such testimony is meant to suggest that there was an increase 
in the allergic reaction in service or a relationship between 
the current severity of the reaction and any increase in 
severity shown in service, the Board finds the statement 
insufficient to establish a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.  In addition, although the 
record was held open after the hearing so that the veteran 
could submit a copy of the specialist's report, no such 
evidence from received from the veteran.

Loss of the Sense of Smell

The veteran states that he developed loss of the sense of 
smell in service as a result of exposure to chemicals in 
service.  However, there is no medical evidence of record 
supporting such an assertion.  In fact, the veteran conceded 
during his March 1999 hearing that no physician had ever told 
him that there was a relationship between the loss of the 
sense of smell and exposure to chemicals in service.  
Moreover, there is no medical evidence of record that links 
the loss of the sense of smell in any way to service.  Absent 
such evidence, the claim is not well grounded.  Epps, 126 
F.3d at 1468.  The veteran's personal opinion as to etiology 
of the disorder is not competent medical evidence for 
purposes of establishing a well grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Depression and Anxiety

The Board finds that the claims for depression and anxiety 
are not well grounded.  There is no medical evidence showing 
a diagnosis of depression that is related to service.  
Similarly, there is no medical evidence indicating that the 
veteran is currently diagnosed as having anxiety that is 
related to service.  Moreover, lacking evidence of the 
claimed current disability and its relationship to active 
duty, there can be no medical evidence showing a relationship 
between the claimed disability and service.  The claims are 
therefore not well grounded.  Epps, 126 F.3d at 1468; 
Brammer, 3 Vet. App. at 225. 

The Board acknowledges that the veteran testified that he had 
additional evidence as to these claims.  The record was held 
open following the hearing, but no new evidence was received.   

Low WBC Count

Finally, the veteran seeks service connection for low WBC 
count.  However, the Board again finds that the claim is not 
well grounded.  First, laboratory tests from the October 1996 
and June 1998 VA examinations show WBC counts within normal 
limits.  Second, there is no medical evidence showing that 
the veteran suffers from any disability as a result of any 
low WBC count.  Therefore, there is no medical evidence of 
current low WBC count or medical evidence of current 
disability associated with low WBC count in service.  Absent 
medical evidence of a current disability that is related to 
service, the claim is not well grounded.  Epps, 126 F.3d at 
1468; Brammer, 3 Vet. App. at 225.  

Increased Disability Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Degenerative Changes of the Cervical Spine

The degenerative changes of the cervical spine is rated as 10 
percent disabling.  The RO indicated that 10 percent was 
assigned for slightly limited motion of the cervical spine.   

Degenerative arthritis is rated according to limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5003.  Code 5290, limitation of motion of the 
cervical spine, provides for a 10 percent rating when there 
is slight limitation of motion of the cervical spine.  
Moderate or severe limitation of motions warrants a 20 or 30 
percent rating, respectively.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  

According to Code 5285, residuals of a fractured vertebra, 
where the disability does not involve the spinal cord or 
abnormal mobility requiring a neck brace, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, with an additional 10 percent for demonstrable 
deformity of the vertebral body.   

Initially, the Board notes that there is no evidence of 
fracture of a cervical spine vertebra.  There is evidence of 
degenerative arthritis.  Accordingly, the Board concludes 
that the disability is properly rated according to the 
provisions of Code 5003.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

The October 1996 VA examination report is negative for 
complaints or findings referable to the cervical spine.  The 
June 1998 VA examination report reveals only minor limitation 
of lateral flexion and rotation.  Such limitation does not 
more nearly approximate the criteria for a 20 percent rating 
under Code 5290.  38 C.F.R. § 4.7.  In addition, at the time 
of the examination, there was no pain on motion and no spasm.  
The veteran related having only occasional weakness and 
stiffness.  Thus, there is no basis on which to award a 
higher rating for functional loss under 38 C.F.R. §§ 4.40, 
4.45, and 4.459.  

During the March 1999 hearing, he stated that he had moderate 
to severe daily pain, occasional spasm, as well as painful 
neck motion when he was under stress.  However, a finding of 
functional loss due to pain pursuant to 38 C.F.R. § 4.40 must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The medical evidence of record supplies 
no such support for his complaints.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for degenerative changes of the cervical spine.  38 U.S.C.A. 
§§  1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5003 and 5290.     

Fractured Right Fourth and Fifth Fingers

The RO rates the residuals of fractures of the right fourth 
and fifth fingers as noncompensable by analogy to Code 5227, 
ankylosis of any other individual finger.  38 C.F.R. § 4.71a.  
Code 5227 provides a noncompensable rating for the ring and 
little fingers of either hand.  

The RO also considered the application of Code 5223, 
favorable ankylosis of two digits of one hand.  This 
diagnostic code provides for a 10 percent rating for 
favorable ankylosis of the ring and little fingers of the 
dominant hand.  Note (a) to the diagnostic code indicates 
that the ratings apply to favorable ankylosis or limited 
motion permitting flexion of the tips to within two inches 
(5.1 centimeters) of the transverse fold of the palm.  
Limitation of motion of less than one inch (2.5 centimeters) 
in either direction is not considered disabling.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).  

Again, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider any 
additional functional loss associated with the disability.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

In this case, there is no evidence of ankylosis or any 
limitation of motion of either finger.  Therefore, the 
evidence fails to satisfy the criteria for a 10 percent 
rating under Code 5223, as well as the criteria for a 
noncompensable rating under Code 5227.  38 C.F.R. § 4.7.  The 
veteran testified that he experiences hand cramps and 
numbness in the right fourth and fifth fingers.  During the 
June 1998 examination, he also related having occasional 
stiffness and some fatigability.  The examination revealed 
some loss of grip strength on the right.  The veteran is 
right handed.  Resolving doubt in the veteran's favor, the 
Board finds that the additional symptomatology is sufficient 
to warrant a 10 percent rating for overall functional loss to 
the hand pursuant to 38 C.F.R. §§ 4.40 and 4.45.  Considering 
the combined effect on the hand of the residuals of the 
fractures of the fourth and fifth fingers, the Board finds 
that the disability is most appropriately evaluated under 
Code 5223.  See Butts, 5 Vet. App. at 539.  In addition, 
based on the evidence adduced during the June 1998 VA 
examination, the Board finds that the 10 percent rating is 
warranted as of that date.  Fenderson, 12 Vet. App. at 126.  
Accordingly, the Board finds that the evidence supports 
entitlement to a 10 percent disability rating for residuals 
of fractured right fourth and fifth fingers.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5223.        

Residuals of a Nasal Fracture with Rhinoplasty

The veteran seeks a compensable disability rating for 
residuals of a nasal fracture and rhinoplasty.  The 
disability is currently rated as noncompensable under Code 
6502, deviation of the nasal septum.  38 C.F.R. § 4.97.  

During the pendency of the veteran's claim, VA promulgated 
new regulations amending the rating criteria for disorders of 
the respiratory system, effective October 7, 1996.  See 61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, notwithstanding Karnas, 
if the amended regulations expressly state an effective date 
but do not include any provision for retroactive 
applicability, the revised regulations may not be applied 
prior to the stated effective date.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In this case, although the RO did not specify that it 
considered both the old and new rating criteria, the Board 
observes that the discussion about the assigned rating 
included contemplation of both versions of the criteria.  
Accordingly, the Board finds that it may address the matter 
without prejudicing the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Under the previous rating criteria, a noncompensable rating 
is assigned if there is traumatic nasal septal deviation with 
slight symptoms only.  A 10 percent rating is warranted if 
there is traumatic nasal septal deviation with marked 
interference with breathing space.  38 C.F.R. § 4.97, Code 
6502 (in effect prior to October 7, 1996).  

Under the amended rating criteria, a 10 percent rating is in 
order when there is traumatic nasal septal deviation with 50 
percent obstruction of the nasal passage on both sides or 
with complete obstruction on one side.  38 C.F.R. § 4.97, 
Code 6502 (1998).  See 38 C.F.R. § 4.31.   

The October 1996 VA examination report is negative for 
complaints or findings related to residuals of the nasal 
fracture.  Therefore, prior to October 7, 1996, there is no 
evidence on which to base a compensable rating.  The June 
1998 VA examination reveals 50 percent obstruction in one 
nostril only.  Therefore, the evidence fails to satisfy the 
criteria for a 10 percent evaluation under the rating 
criteria effective from October 7, 1996.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for residuals 
of a nasal fracture with rhinoplasty.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.31, 4.97, Code 6502 
(1998); 38 C.F.R. § 4.97, Code 6502 (1996).

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for any of the above listed disorders.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The Board recognizes that some of the issues are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied some claims on the merits, while the Board 
has concluded that none of the claims is well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for any disorder, he should provide competent 
medical evidence showing that he is currently diagnosed as 
having the claimed disorder and that the disorder is in some 
way related to his period of active military service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for gastritis is denied.  

Entitlement to service connection for an allergic reaction to 
peanuts is denied.  

Entitlement to service connection for loss of the sense of 
smell is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for anxiety is denied.  

Entitlement to service connection for low WBC count is 
denied.  

Entitlement to a disability rating greater than 10 percent 
for degenerative changes of the cervical spine is denied.
		
Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for fractured right fourth and fifth fingers is 
granted.     

Entitlement to a compensable disability rating for residuals 
of a nasal fracture and rhinoplasty is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

